Exhibit 10.29

 

AMENDMENT TO DEFERRED COMPENSATION AGREEMENT

AND AGREEMENT TO SECURE CERTAIN CONTINGENT PAYMENTS

 

THIS AMENDMENT TO AGREEMENT AND AGREEMENT TO SECURE CERTAIN CONTINGENT PAYMENTS
between Hancock Fabrics, Inc., a Delaware corporation (the “Corporation”), and
Bruce D. Smith (the “Executive”), dated as of the 15th day of March, 2005 (the
“Agreements”).

W I T N E S S E T H :

WHEREAS, the Corporation has entered into a certain Agreement with the Executive
dated December 10, 1996; and

WHEREAS, the Corporation has entered into an Agreement To Secure Certain
Contingent Payments dated December 10, 1996 which is in some respects related to
the Agreement; and

WHEREAS, for the reasons recited in the Agreement and, further, to reflect the
increased responsibilities of the Executive and the increased importance to the
Corporation of the continued availability of the services of the Executive, the
Corporation desires to amend the Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and contained in the Agreement, it is hereby agreed by and between the
Corporation and the Executive as follows:

1.       Paragraph 2 of the Agreement is hereby amended to provide that the
“monthly amount” specified therein shall be $2,500.00.

2.       Paragraph 3(b) of the Agreement is hereby amended to provide that the
“total amount” specified therein shall be $450,000.00.

3.       The first RECITAL of the Agreement To Secure Certain Contingent
Payments is hereby amended to delete the parenthetical wording “(“Deferred
Compensation Agreement”)” and substitute in lieu thereof “as subsequently
amended (“Deferred Compensation Agreement”).”

 

 



 

 

4.              Except as so amended, both Agreements shall remain in full force
and effect.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name on its behalf, and its corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

/s/ Bruce D. Smith____

BRUCE D. SMITH

 

“Executive”

 

 

HANCOCK FABRICS, INC.

 

By:_Jane F. Aggers___________

 

 

Its: President and CEO_________

 

 

 

 

 